Brace, J.
This was a proceeding in the probate court by scire facias under the statute, against the defendants as sureties upon the bond of James H. Johnston, executor of John K. Ragland, deceased, to recover several sums of money aggregating $5,672.08; ordered by said court to be paid to the plaintiff as legatee, under the will of the said deceased; taken by appeal to the circuit court where the plaintiff obtained judgment for $5,511.06, being the amount sued for with interest, less $1,000 admitted to have been paid.
The only plea as to the remainder was payment, and to support this plea the defendant, after introducing evidence tending to prove that plaintiff had given one James Q. Ragland a power of attorney to collect and receive her legacy aforesaid, undertook to prove by said James H. Johnston, the executor and principal in the bond, payments by him to said Ragland of the said several sums of money so ordered to be paid to plaintiff by the probate court. Thereupon the plaintiff, after showing that the said James Q. Ragland was dead, objected to' the competency of the said Johnston to testify to such payments, which objection was sustained. The exception to this ruling raises the only question in the case.
*588The ruling of the circuit court is supported by the case of Williams v. Edwards, 94 Mo. 447, in which it was held, upon the authority of Stanton v. Ryan, 41 Mo. 510; Butts v. Phelps, 79 Mo. 302, and 1 Wharton on Evidence, sec. 469, that, under the statute which excludes “the surviving party to a contract, the death of a contracting agent excludes the surviving party who contracted with him.” In that case the doctrine was applied to the evidence of the defendant, by which it was sought to approve accord and satisfaction of an indebtedness secured by a deed of trust had by him with the agent of a corporation, who was dead. In the case of Butts v. Phelps it was applied to the evidence of a defendant as to a transaction had with the plaintiff’s partner, who was dead at the trial. This case was ruled upon the authority of Stanton v. Ryan, 41 Mo. 510, in which the doctrine was applied to the evidence of the defendant, by which it was sought to set up a special contract made with the deceased partner of the plaintiffs in an action by them as surviving partners upon a gucmtmn meruit.
In all these cases the witnesses excluded were parties to the action, and would not have been competent witnesses at common law, and it was held that the statute did not qualify them. The doctrine has been similarly applied in the cases cited by counsel for defendant from the Kansas City court of appeals, upon the authority of Williams v. Edwards, and is reinforced in principle by the ruling in Orr v. Rode, 101 Mo. 307.
Of the cases cited by counsel for defendant the only one that tends to support their contention is the case of Bates v. Forcht, 89 Mo. 121, in which it was held in a suit on a note executed to a bank, that the president thereof was not incompetent to testify to the execution and delivery of the note to him for the bank, because *589the member of the firm executing it was dead at the time of the trial, on the ground that he was a competent witness at common law, and the statute did not disqualify him. The distinction between that case and the one in hand is that the witness Johnston at common law was not a competent witness for his co-obligors in the bond. Nichols, v. Jones, 32 Mo. App, 657; Shelton v. Ford, 7 Mo. 209; 1 Grreenleaf on Evidence, 394, 395; Rapalje on Witnesses, sec. 74.
The distinction between the case in hand and the line of cases first cited is the witness here is not a party to the suit, and in those he was; but if the witness was disqualified at common law, whether on the-ground of interest or of being a party to the suit, the statute does not qualify him (Meier v. Thieman, 90 Mo. 433; Nichols v. Jones, 32 Mo. App. 657); the purpose of the statute being to provide “that, when one of the parties to a litigated obligation is silenced by death, the other shall be silenced by law” (1 Wharton on Evidence, sec. 466), and this whether his disqualification at common law arises from his being a party to the record or from his interest in the result of the litigation. It will thus be seen that the ruling of the circuit court is in harmony with the established doctrine in this state, and the judgment is affirmed.
All concur, except Barclay, J., absent.